DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed 21 August 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7- 13, 14-16, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 states, “an actual value of particulate matter emission from the coffee beans” and it unclear what would be considered the “actual value of particulate matter from the coffee beans”. It is unclear if the “actual value” includes every piece of particulate matter detected by the sensor, to include non-coffee particle which may be on the beans (e.g., dirt, bugs, etc.) or is the “actual value” only distant coffee particles, sizes, etc. 
Claims 7 and 16 further states, “plurality of patterns of the particulate matter emission over time” and it is unclear what exactly applicant considers “patterns”. Applicant’s specification states, “each of the graphs as shown in Figs 2, 3, 5, 6, 7, 8 and 9 represent a pattern of particulate matter emission”, however, this sentence only provides further confusion. It is unclear if one is to consider the entire obtained graph a “pattern”, if the “pattern” is to be considered each visible peak (it is also of note that “peak” and “pattern” are two different words with two different meaning and it is not clear if applicant intends for the words to mean the same thing), only peaks which represent a specific TPM, peaks which applicant states as “sharp peaks (12)”, a cluster of peaks monitored over a specific time, temperature, etc.  For example, considering Fig. 6, would the “plurality of patterns of the particulate matter emission” be considered only items 11 and 12 or would every peak shown after item 12 also be considered the “pattern”. Applicant has failed to provide any information which would lead one of ordinary skill to understand what is considered the claimed “pattern” or how one would even identity a “pattern”.
Claims 9, 11, 12, 18 states, “significant peak” and the term “significant” is a relative term which renders the claim indefinite.  The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 states, “associated with a space” and “arranged at an outlet” and it is unclear what “associated with” and “arranged” encompasses. It is unclear if the device/space and measuring means/outlet would be near but separate, physically connected, connected wirelessly, etc. 
Claim 15, states “associated with a space” and “an actual value of particulate matter emission from the coffee beans” and raise the same rejection as stated above.
Claim 21 states “the plurality of patterns” and raise the same rejection as stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-12, 14-15, 21 and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggavarapu US 2014/0242239 in further view of Elevitch US 4,425,720 and Dorfner et al., Laser Mass Spectrometry as On-Line Sensor for Industrial Process Analysis:  Process Control of Coffee Roasting. 
Regarding claims 7, 8, 14, Boggavarapu teaches [0057] “the integrated beverage system 400 can have an array of sensors 418 built in to measure process parameters along with feedback control systems to optimize the performance of each step described herein. For Roasting 112, such sensors can include a camera/color sensor to determine color change of beans during roasting, a humidity/water sensor to measure the water content in the roasting chamber, humidity sensor for ambient local air, a carbon monoxide sensor, a carbon dioxide sensor to measure CO2 emission during roasting, an optical spectroscopy system to measure chemical emissions during roasting, a temperature and time measurement along with roast profile control, a microphone 
Thus, since Boggavarapu teaches change in optical and sounds are monitored and measured during roasting, and since it is known that said changes are indication of the bean releasing particles within the chamber, and since roasting is taught to be monitored and controlled in a plurality of cavities, Boggavarapu is naturally measuring an actual value of particular matter emission during roasting by the constant monitoring of the bean for changes in optical and sound and adapting the controlling mean to find a pattern of a plurality of patterns of the emissions.  Moreover, since Boggavarapu teaches measuring and monitoring parameters and teaches it is known to monitor emission as previously stated, one would find it obvious to measure and monitor the actual emitted particle value itself, and not just the parameters related to emitted particles.
Alternatively, while Boggavarapu does not expressly recite the pattern as “a plurality of patterns of the particulate matter emission”, Elevitch teaches a method of roasting beans wherein the roaster is equipped with a reflectance meter to monitor bean color or a smoke sensor to “indicate the completion of roasting by sensing concentration of particulate matter in the effluent gas and smoke” (col. 4, line 60) and turns off the heat. Since Elevitch teaches roasting is 
Furthermore, Dorfner teaches that finding a pattern of components to determine the roasting degree of coffee beans is well known in the art. “(B) On-Line, Real-Time Analysis of Roaster Off-Gas… A more recent approach uses sensor arrays, sometimes termed “electronic nose”, which exhibit different response patterns to the chemicals in the process gas.
(C) Principal Component Analysis for Process Control. The main objective of this research is to explore novel means for real-time process control of coffee roasting. For this purpose, we monitor the temporal evolution of a series of mass signals and analyze these via techniques for pattern recognition to track the progress of coffee roasting…Table 4…The fact that the nine compounds are well distributed over the PC1−PC2 surface denotes that they each have a different/complementary influence on the t−I pattern of the roasting process and underlines their usefulness as indicators of the roast degree…Conclusions…The objective of this work is to discuss a novel analytical approach that provides on-line, real-time information of the coffee roasting process. It is based on a primary quality criterion of coffee, the aroma, and takes into account the full time−temperature history of aroma formation during roasting.” Thus, it would have been obvious to one to use a known measurement/pattern finding technique in the device of 
Regarding claims 9-13, 15, claim 7 is applied as stated above. Modified Boggavarapu teaches roasting is set and performed based desires profiles. [0079] “the beans can be roasted to substantially the same degree of roast (e.g., color of roast) or a roast blend can intentionally be created where some beans can be roasted to a different degree purposefully to get a desired taste profile. In an alternate embodiment, instead of single bean cavities, several separate cavities can be created containing a subset of beans and corresponding lamps can be controlled separately based on feedback sensors to optimize roast within each cavity…[0080] The integrated beverage system 500 (FIG. 6) can have an array of sensors 418, 452 built in to measure process parameters along with feedback control systems that can optimize the performance of each step the machine performs. For roasting, such sensors 418 can include a camera or color sensor that can determine color change of beans during roasting, a humidity or water sensor that can measure the water content in the roasting chamber, a humidity sensor that can measure ambient local air, a carbon dioxide sensor that can measure CO2 emission during roasting, an optical spectroscopy system that can measure chemical emissions during roasting, a gas chromatography/mass spectrometry (GC/MS) system to measure chemical emissions, a temperature and time measurement sensor than can be combined with a roast profile control, or a microphone sensor to listen for first crack, second crack of the beans, or noise emissions during roasting.” As Boggavarapu teaches setting parameters and roasting beans based on desired profiles, it would have been obvious to one of ordinary skill in the art to set the controls accordingly. To do so would have been routine and obvious. 
Regarding claims 21 and 22, claim 7 is applied as stated above. Given that modified Boggavarapu teaches “the plurality of patterns”, as addressed above, and each detection would naturally register a visible output during the roasting process which indicates roasting degree of the beans, modified Boggavarapu meets the claimed limitations. Moreover, as shown by the graphs of Dorfner, it is common for peaks to be present and indicate the actual roasting degree of coffee beans.  
Claims 16, 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggavarapu US 2014/0242239 in view of Dorfner et al., Laser Mass Spectrometry as On-Line Sensor for Industrial Process Analysis:  Process Control of Coffee Roasting. 
Regarding claims 16-20, Boggavarapu teaches an interpreted beverage system having a user controlled interface which transmits and controls roasting based on recipes/preferences and adjust recipe parameters [0008, 0034, 0041-42]. The system further comprises an array of sensors to measure process parameters along with feedback control to optimize the performance of each process step. [0057]. As Boggavarapu teaches setting parameters and roasting beans based on desired profiles, it would have been obvious to one of ordinary skill in the art to set the controls accordingly. To do so would have been routine and obvious.
Furthermore, Dorfner teaches that finding a pattern of components to determine the roasting degree of coffee beans is well known in the art. “(B) On-Line, Real-Time Analysis of Roaster Off-Gas… A more recent approach uses sensor arrays, sometimes termed “electronic nose”, which exhibit different response patterns to the chemicals in the process gas.
(C) Principal Component Analysis for Process Control. The main objective of this research is to explore novel means for real-time process control of coffee roasting. For this purpose, we monitor the temporal evolution of a series of mass signals and analyze these via techniques for Table 4…The fact that the nine compounds are well distributed over the PC1−PC2 surface denotes that they each have a different/complementary influence on the t−I pattern of the roasting process and underlines their usefulness as indicators of the roast degree…Conclusions…The objective of this work is to discuss a novel analytical approach that provides on-line, real-time information of the coffee roasting process. It is based on a primary quality criterion of coffee, the aroma, and takes into account the full time−temperature history of aroma formation during roasting.” Thus, it would have been obvious to one to use a known measurement/pattern finding technique in the device of modified Boggavarapu to monitor and/or adjust the roasting process in order to achieve the desired roast characteristics. 
Response to Arguments
Applicant's arguments filed 19 October 2020 have been fully considered but they are not persuasive. 
Applicant’s response to claim interpretation under 35 USC 112 (f) are noted and claim rejections under 35 USC 112(b) are withdrawn. 
Applicant argues that the prior art fails to teach or suggest “finding a pattern of the particulate matter emission over time”; however, as stated above, this limitation is unclear since Applicant has failed to provide any information which would lead one of ordinary skill to understand what would be considered the claimed “pattern” or how one would even identity a “pattern”. Nonetheless, as disclosed by Dorfner, finding a “pattern” of components to determine the roasting degree of coffee beans is well known in the art and when applied in combination with Boggavarapu in view of Elevitch, suggest the present claim.
each of the graphs as shown in Figs 2, 3, 5,6,7,8 and 9 represent a pattern of particulate matter emission over time” is in itself confusing. Is the entire graph to be considered a pattern or only what applicant considers shape peaks? Further, with respect to the graphs, looking at Fig 5-9, for example, are only the occurrence of the peaks identified as 12, considered peaks or are all of the peaks considered. Applicant has not provided any information as to what would constitute a “plurality of patterns…over time”. For example, considering Figure 5, is the “plurality of patterns…over time” the peaks labeled as 12 or would the peaks which occur beyond the last labeled peak also be included? Does applicant mean each detected peak is to be inferred as a “pattern” or is “pattern” to mean all repeating peaks within a specific TPM amount, etc., to be considered “a pattern”. Thus, applicant’s remarks are not persuasive in overcoming the rejections of record.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LSW/Examiner, Art Unit 1792        

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792